Title: From Tench Tilghman to Stephen Moylan, 20 September 1782
From: Tilghman, Tench
To: Moylan, Stephen


                  Dear Sir
                     
                     Head Quarters 20th Septemr 1782
                  
                  Serjeant Morris of your Regt has applied to His Excellency for a discharge upon procuring another Man in his room—This is a practice that His Excellency would not wish to tolerate, but as Morris seemed much discontented and is of ability to do mischief in the Corps by stirring them up by a frequent recapitulation of their grievances, he thinks it best to get rid of him upon the terms he offers—you will therefore give orders to the Commanding Officer at the place of rendezvous to discharge him upon procuring an able bodied and otherwise good Man in his stead.
                  Be good enough to make my Complements to Mrs Moylan and all the family at Philshill.  I am Dr sir yr &.
                  
                     T. T——n
                  
               